Citation Nr: 1818779	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to August 1999, from July 2003 to April 2004, from September 2004 to October 2004, and from March 2008 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Los Angeles, California RO currently has jurisdiction over the appeal.

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current sleep apnea disability was incurred in service or is otherwise related to service.  In the alternative, he argues that the disability was caused or aggravated by his service-connected PTSD and/or due to medications associated with a service-connected disability.

The service treatment records do not document complaints of or treatment for sleep problems during service of the type currently attributed to his sleep apnea.  

The Veteran was diagnosed with sleep apnea as a result of a sleep study in May 2012, following a referral from his mental health treatment provider in March 2012 based on the representations of the Veteran's wife that he was snoring.  (The March 2012 record does not document the onset of the snoring.)  The Board notes that VA treatment records include multiple psychiatric records attributing certain sleep problems to his PTSD, both prior and subsequent to his diagnosis of sleep apnea, without specifically attributing his sleep apnea or any symptoms thereof to his PTSD.  (Indeed, a January 2017 PTSD examination report stated, "Sleep impairment can be attributed to existing diagnosis of Obstructive Sleep Apnea.")

In support of his contentions, the Veteran submitted a September 2012 statement from his wife.  With respect to the claim of in-service onset, she contended that from the time the Veteran returned home from his 2008 deployment she had noticed, "a drastic increase in his snoring to the point where he stops breathing."  That same statement also asserted that it was the understanding of the Veteran and his wife that his PTSD and sleep apnea were "connected."

A September 2012 statement from a fellow service member noted service with the Veteran in Iraq from 2008 to 2010, "during which time I informed [the Veteran] that he had begun snoring and it had increased more an[d] more as the deployment continued.  During a previous deployment in 2004 [the Veteran] did not snore at all.  I also noticed during the 2008 deployment at times his snoring would awaken him from sleep as well while he slept/snored he would stop breathing and I would have to wake him up for fear he would not take another breath."  The service member stated that the Veteran sought treatment in service, but that the medical clinic did not have the proper equipment to treat or diagnose any sleep disturbances.  He was aware that the Veteran received sleep aids, such as Ambien, during service.

During his September 2017 Board hearing, the Veteran testified as to symptoms such as fatigue shortly after arriving for his 2008 to 2010 tour in Southwest Asia.  He started taking Ambien, but continued to have problems getting a full night's sleep and was tired constantly.  He was getting "terrible sleep" from the time he returned home and ultimately was seen for a sleep study.  The Veteran's representative also discussed the possibility that the sleep issue was related to the Veteran's sleep apnea and/or medications taken for a service-connected disability.

The Veteran has not been provided a VA examination for his sleep apnea claim.  The Board notes that the June 2013 rating decision referenced that in relation to the sleep apnea claim the RO considered VA examinations from April 2012 and May 2012, with addendum from June 2013.  The May 2012 examination and June 2013 addendum; however, involved unrelated orthopedic issues only.  There are multiple April 2012 VA examination reports of record, but none of the specialized examinations were for sleep apnea.  Moreover, the general medical examination from that time period specifically mentioned that sleep apnea would not be considered.  As the Veteran's sleep apnea claim was not received by VA until after the April 2012 VA examination reports the failure to consider sleep apnea at that time was justified.  Clearly the examinations referenced by the RO in the June 2013 rating decision have no relevance to the sleep apnea claim.

Based on the foregoing, the Board concludes that a remand is necessary to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his obstructive sleep apnea.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether the Veteran's sleep apnea: (a) had its onset during active service or is otherwise related to service OR (b) was caused or permanently aggravated by a service-connected disability (specifically to include PTSD).

The examiner is asked to consider the lay statements of the Veteran, his wife, and fellow service member regarding in-service sleep apnea symptoms and ongoing problems from service and the medical evidence linking some of the Veteran's sleep problems to his service-connected PTSD.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.  The examiner should provide a complete explanation for any opinion provided.

2.  After the above is complete and undertaking any additional evidence warranted based on the new evidence received since the last AOJ adjudication, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




